UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

_-x
DITECH FINANCIAL LLC,
Plaintiff, [owe ons cement !

ORDER |

V. ;
19 CV 7326 (VB) |

LARRY C. PIROZZI,
Defendant. |

won x |

This Order amends the Court’s March 16, 2020, Order. (Doc. #19).

With respect to the case management conference scheduled for April 1, 2020, at 10:00
a.m., plaintiff's counsel and defendant shall attend by calling the following number and entering
the access code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662

Access Code: 1703567

The parties should be on the line by 10:00 a.m. and announce their names before
speaking.

In the event defendant has retained counsel by the April 1, 2020, case management
conference, counsel shall attend by using the above call-in information.

By close of business tomorrow, March 20, 2020, plaintiffs counsel shall mail a copy
of this Order to defendant and file on the ECF docket proof of service of same.
Dated: March 19, 2020

White Plains, NY
SO ORDERED:

nf

Vincent L. Briccetti
United States District Judge

  
